tax exempt and govern ment entities division date feb uil department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t- 0b employer_identification_number m o g i g i e i k f i n i l w k i i i l w dear sir or madam dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representatives you are seeking rulings on whether the excise_tax provisions of chapter of the internal_revenue_code are violated by a proposed investment as more fully set forth below facts x is a_trust created and funded by a who currently serves as the sole trustee a funded x on the date of its creation with a and since its creation x has not received any other contributions to date x's funds have been invested solely in money market accounts x has been recognized as exempt from federal_income_tax under sec_501 of the code and as a private_foundation under sec_509 y is a limited_partnership that acts as the general_partner of and an investor in z an investment_partnership whose limited partners are unrelated to x the management control and operation of y is vested exclusively in its general_partner w the current limited partners of y are a u a corporation wholly owned by a his wife and children b c d and relatives of and private_foundations created by each of b c and d w the general_partner of y is a wholly-owned subsidiary of v a business_trust that has elected to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes v has also made elections under sec_1362 and sec_1362 of the code to be an s_corporation and to treat w as a qualified_subchapter_s_subsidiary the beneficial interests in v and thus indirectly in w are owned b by a c by d d by b and e by c these individuals hereinafter the investment advisors are sophisticated fund managers who provide services only on behalf of z each of the four manages a portion of z's assets for the most part independently of the others z is a limited_partnership organized to act as an investment_partnership the management control and operation of z is vested exclusively in y its sole general_partner as of date y holds g of the capital interest in z the remaining capital interests in z are held in various percentages by h all of whom are limited partners who are not related to x y or any other partner of y z has over in assets under management invests solely in publicly-traded securities including publicly-traded derivatives and does not acquire more than j of the securities issued by any one issuer at any given time z's investment portfolio may consist of portions of to different companies representing four to six different sectors of the market z's investing strategy makes use of a variety of sophisticated investment techniques including puts calls straddles margin purchases and short as well as long positions from its inception z has had an annualized return of k as a result of its risk hedging practices z has at the same time been able to achieve those returns while performing with less volatility that the s p y receives two forms of compensation from z a quarterly management fee the management fee and a special_allocation of profits the special_allocation the quarterly management fee paid_by z to y is equal to of the value of the assets under management on behalf of the limited partners as of the beginning of each calendar_quarter the entire amount of the management fee is remitted by y to its own general_partner w in turn w the wholly owned subsidiary of v is responsible for all net costs and expenses of y attributable to y's activities as general_partner of z any net profits or losses from the provision of services to z for which the management fee is intended compensation thus -accrues solely to the owners of w the investment advisors by virtue of their ownership of v the special_allocation is part of the overall allocation provisions in z's partnership_agreement under those provisions z's partners general as well as limited first receive an allocation of gain whether realized or unrealized until the total gain allocation to them represents a cumulative m return on their investment in z for each semi-annual period beginning on january or july of each year the gains allocated to y are in turn allocated by y to the partnership interests of the investment advisors who together decide how such gains should be allocated among themselves the remaining income of y represents the gains whether realized or unrealized allocated to y by z in proportion to y’s ownership_interest in z those gains are in turn allocated among partners of y in proportion to their respective ownership interests neither the z partnership_agreement nor the y partnership_agreement requires y to invest in z nevertheless in fact y invests all of its assets with z and plans to do so for the foreseeable future for the limited_partner the economic_effect of investing funds in y therefore is the same as direct investment in z except that investments in z made through y do not bear the burden of the management fee or the special_allocation the limited partners of y in effect receive the benefit of the investment advisors' expertise free of charge on the other hand except for the investment advisors the limited partners of y do not share in either the management fee or the special_allocation that y receives from z for the investment and management services that the investment advisors provide through w all expenses and liabilities of y related to the management of z are the responsibility of w the net effect is that the limited partners of y other than the investment advisors have an investment in z but they have no interest in the investment advisory and management business that the investment advisors operate through y and w x wishes to avail itself of the services of the investment advisors because the investment advisors provide services only to z x can only obtain these services through an investment in z however z will not permit a direct investment by x because of security law concerns a direct investment in z would also cause x to incur the burden of the management fee and the special_allocation for those reasons x proposes to invest most if not all of its current_assets in z by acquiring a limited_partnership_interest in y which will in turn invest the funds received from x in z by investing in z through y x will obtain the benefit of the services of the investment advisors without incurring the burden of the management fee or the special_allocation x's proposed investment in z will not create any economies of scale or any other benefit for y z or any other investor in either y or z in particular x's proposed investment will not benefit the investment advisors personally in any way section 1-il of the fourth_amendment to y's partnership_agreement states notwithstanding any other provision of the partnership_agreement the partners agree that the partnership shall refrain from the following actions and that any such action purported to be taken on behalf of the partnership shall be void and of no effect i any transaction involving a limited_partner that is a private_foundation under sec_509 of the code that would constitute a direct or indirect act of self- dealing under sec_4941 by such private_foundation and ii any other action with respect to partnership assets attributable to the capital contributions of a limited_partner that is such a private_foundation that would constitute a direct or indirect act of self-dealing under sec_4941 of the code by such private_foundation you represent that the following types of transactions will not occur with respect to x's proposed investment in y once the investment has been made by way of example and not limitation no portion of x's proposed investment will be sold exchanged or leased to y or a disqualified_person who is a partner in y no portion of x's proposed investment will be loaned to or extended as credit to y or to a disqualified_person who is a partner in y no portion of x's proposed investment will be used to furnish goods services or facilities to y or a disqualified_person who is a partner in y no portion of x's proposed investment will be used to pay compensation to or reimburse the expenses of y or a disqualified_person who is a partner in y and no portion of x's proposed investment will be transferred to or used by or for the benefit of y or a disqualified pérson who is a partner in y the subsequent operation of y pursuant to the above representations with respect to x's proposed investment in y once made will therefore not constitute either a direct or indirect act of self-dealing under y's partnership_agreement x will be entitled to receive and withdraw the profits earned on its investment at least annually in addition x will have the opportunity twice a year to withdraw its investment these rights are identical to those granted to limited partners in z so that x will have the same rights in that respect that it would have if it invested directly in z law sec_4941 of the code imposes an excise_tax on acts of self-dealing between a disqualified_person and a private_foundation sec_4947 defines self-dealing to include any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extending of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides generally that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -1 a of the foundation and similar excise_taxes regulations provides that it is immaterial whether a self-dealing transaction results in a benefit or detriment to the private_foundation self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itseif make such use an act of self-dealing sec_53_4941_d_-3 of the regulations provides that ‘personal services’ include the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph n n applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual the portion of any payment which represents payment for property shall not be treated as payment of compensation or payment or reimbursement of expenses for the performance of personal services for purposes of this paragraph in sec_53 d -3 c example of the regulations c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing sec_4943 of the code imposes an excise_tax on any excess_business_holdings of a private_foundation sec_4943 of the code defines an excess business holding as any interest in a business_enterprise held in excess of of the business's voting_stock or profits interest reduced by any such stock or interest held by disqualified persons sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources in s rep no 91st cong 1st sess the senate_finance_committee stated the following regarding the meaning of business holding under sec_4943 of the code s tock in a passive holding_company is not to be considered a business holding even if the holding_company is controlled by the foundation instead the foundation is to be treated as owning its proportionate share of the underlying assets of the holding_company the committee also made it clear that passive investments generally are not to be considered business holdings for example the holding of a bond issue is not a business holding nor is the holding of stock of a company which itself derives income in the nature of a royalty to be treated as a business holding sec_4944 of the code imposes an excise_tax on the investment of any amount by a private_foundation in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 of the regulations provides that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a a substantial_contributor including a creator of a_trust b a foundation_manager c an owner of more than of a corporate partnership or trust substantial_contributor d a family_member including a child or grandchild of an individual described above e a corporation of which persons described above own more than of the total combined voting power f a partnership in which persons described in a - d own more than of the profits interest g a_trust or estate in which persons described in a - d hold more than of the beneficial_interest sec_4946 of the code requires that for purposes of determining the ownership of a corporation there shall be taken into account indirect stockholdings which would be taken into account under sec_267 of the code as modified by the definition of members_of_family under sec_4946 sec_4946 of the code requires that for purposes of determining the profits or beneficial interests in a partnership or trust the rules of constructive_ownership under sec_267 of the code as modified by the definition of members_of_family under sec_4946 be taken into account sec_4946 of the code defines the term foundation manager’ as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and any employee of the foundation having the authority or responsibility to act on behalf of the foundation sec_4946 of the code provides that for purposes of sec_4946 the family of an individual shall include only his spouse ancestors children grandchildren great- grandchildren and the spouses of children grandchildren and great-grandchildren analysis you have represented that b c and d have not made any financial contribution to x and that none of them serves as a trustee of x they do not own more than twenty percent of the stock profit interests or beneficial_interest of any substantial_contributor to x finally they are not a family_member of a substantial_contributor a trustee or owner of more than twenty percent of a substantial_contributor b c and d are shareholders in y but none own more than a sixteen percent interest as investment advisors b c and d each make investment decisions with respect to a portion of z's investment portfolio and as such they would control some portion of x's investments so long as x retained any investment in z through y they would not however have any control_over x's decision to withdraw from or continue to invest with y x's relationship with b c and d is that of an investor with an investment_advisor conversely b c and d do not exercise any contro or authority over x other than that of an investment_advisor accordingly b c and d are not disqualified persons with respect to x within the meaning of sec_4946 of the code since y is a disqualified_person with respect to x because a and his family together will own directly or indirectly more that of the profits interests in y prior to x's proposed investment with y a sale_or_exchange between x and y wouid constitute an act of self-dealing under sec_4941 a of the code however x's proposed acquisition of a limited_partnership_interest in y is in substance a co-investment arrangement by x in y along with other partners of y not a sale_or_exchange between x and y or between x and the other partners of y this arrangement is more properly characterized as involving services in the nature of brokerage and portfolio services performed for x by y the purpose of x's acquisition of a partnership_interest in y is to permit x to make an investment in z that it could not otherwise make and to allow it to make such an investment on a more favorable basis than it could if it could invest in z directly this arrangement will also give x essentially the same rights as a direct investment in z no disqualified_person will benefit from x's investment by reducing their administrative expenses or in any other way accordingly neither the initial acquisition of a limited_partnership_interest in y by x nor any subsequent additional investments in z or withdrawals from z made by x through y will constitute acts of self-dealing under sec_4941 of the code you have represented that z is not a business_enterprise because all of its income is passive_income therefore x's proposed investment in y is viewed as an investment in z for purposes of sec_4943 of the code and that investment will not be characterized as a holding in a business_enterprise the investment by x of substantially_all of its assets in one company might ordinarily be viewed as a jeopardizing investment due to a lack of diversification however under the facts and circumstances presented x's proposed investment in y may be viewed as an investment in z and through z in the underlying securities held by z the securities held by z are sufficiently diversified so that the indirect investment by x would meet the requisite standard of care and prudence which would not jeopardize the carrying out of x's exempt purposes based on the information submitted and the representations made therein we rule as rulings follows b c and d are not disqualified persons with respect to x a x's acquisition of a limited_partnership_interest in y thereby effecting an indirect interest in z will not be an act of self-dealing within the meaning of sec_4941 of the code b additional investments by x in y to permit additional indirect investments in z or withdrawals from y to enable withdrawals from z will not be acts of self- dealing within the meaning of sec_4941 of the code the subsequent operation of y as set forth in this request will not give rise to any act of self-dealing within the meaning of sec_4941 of the code on the part of x x's limited_partnership_interest in y will not be an interest in a business_enterprise within the meaning of sec_4943 of the code x's acquisition of a limited_partnership_interest in y will not constitute a jeopardizing investment under sec_4944 of the code solely because such limited_partnership_interest may constitute a significant portion of x's assets these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper iy’ wo robert c harper jr manager exempt_organizations technical group
